department of the treasury internal_revenue_service washington d c sep tax_exempt_and_government_entities_division u ill keeekkekrerekrerekekkeeke kekrkeerkekekrekkrerrererekrke hreerkikkrkekrerkrereeekkee rekkekrerekererkeererekee legend taxpayer a kkekkkkkekrkkrkkkakakkee ira x kekekeeerereerereeerkerek amount d krekkekrkekkearkekrekekkkekee company m khekkkekrekrkeekereekkkrkkker individual p kekekkerererreeerrerereerae trust f krkrkkekkekkekreekrekekekk keke dear kekkkkkkkkekkkkkek this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a signed a years old maintained an individual retirement taxpayer a whois arrangement ira x with company m on revocable_living_trust document prepared by her attorney individual p and established trust f individual p also prepared generic blank letters of instructions for taxpayer a to fill out for her various accounts in order to transfer the funds in these accounts to trust f taxpayer a asserts that in accordance with individual p’s instructions and not being advised otherwise she sent a letter to company m instructing it to transfer the balance in ira x amount d to trust krkekekekkkeakkeerek rake luv tuvvv f documentation submitted with this request for a ruling indicates that on assets in ira x cash equities and dividends were transferred from ira x to trust f taxpayer a asserts that she did not intend to close ira x and that individual p failed to inform her that she should not send company m an authorization letter instructing it to transfer amount d to trust f taxpayer a asserts that amount d less amounts required to be distributed under code sec_401 and amounts used to pay federal income taxes on amount d remains in trust f taxpayer a asserts that with the exception of a distribution to meet code sec_401 and the payment of federal income taxes on the ira x distribution she has not otherwise used the ira distribution since it has been in trust f taxpayer a submitted account statements for trust _ to support t for the period beginning her assertion that except for the above distributions the ira x distribution has remained untouched in trust f through based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d less amounts required to be distributed under code sec_401 from ira x - sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is other than an ira for the benefit of paid into an eligible_retirement_plan such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 neccnenceineeneits sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that a distribution in the amount as supported by the of amount d was made to taxpayer a from ira x in form 1099-r issued by company m to taxpayer a and submitted with her request for a ruling further documentation submitted with this request for a the ira x assets cash equities and ruling indicates thaton dividends were transferred from ira x to trust f taxpayer a asserts that she is a senior citizen and not being advised otherwise by individual p mistakenly sent a letter to company m instructing it to transfer the assets in ira x to trust f using the blank generic authorization letters prepared by and given to her by individual p taxpayer a asserts that she never intended to close ira x and that with the exception of distributions to satisfy her a requirements and to pay federal income taxes on the distribution from ira x she has not otherwise used any of the ira x assets since they have been in trust f therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d less amounts necessary to satisfy code sec_401 from ira x taxpayer is granted a period of days from the date of this ruling to contribute amount d less amounts required to be distributed under code sec_401 jhe use a ene d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d less the amounts required to be distributed under code sec_401 will be considered rollover_contribution within the meaning of sec_408 of the code taxpayer a has attained her required_beginning_date for purposes of code sec_401 in this regard this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this ruling assumes that ira x satisfied the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact rharrraekkhae eker ai erkkeeer ere sft fd astd sincerely yours signed doyor br floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
